Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (US 2015/0303550) in view of Ganchrow et al (US 2019/0214741).

    PNG
    media_image1.png
    314
    663
    media_image1.png
    Greyscale

Regarding claim 1, Su discloses in Figures 1-2, an antenna apparatus, comprising: 
a feed line comprising a first feed line and a second feed line;
a board (30) surrounding a portion of the feed line;
a feed via electrically connected to the feed line and extending from a first side of the feed line;

a second end-fire antenna pattern disposed on a second side of the feed line opposite the first side of the feed line and spaced apart from the first end-fire antenna pattern; and a core via electrically connecting the first end-fire antenna pattern to the second end-fire antenna pattern.
Su does not explicitly disclose the board plane comprising a ground plane.
Ganchrow discloses in Figure 3A the board plane (350) comprising a ground plane (340).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the board plane of Su with the board plane comprising a ground plane as taught by
Ganchrow to provide an antenna ground plane for antenna apparatus. Therefore to employ having the ground plane as claimed invention would have been obvious to person skill in the art.
Regarding claim 2, as applied to claim 1, Su discloses in Figures 1-2, wherein the core via includes a plurality of core vias, and wherein the second end-fire antenna pattern electrically connects
the plurality of core vias to each other.
Regarding claim 9, as applied to claim 1, Su discloses in Figures 1-2, wherein a spacing distance between the feed line and the second end-fire antenna pattern (40) is larger than a spacing distance
between the feed line and the first end-fire antenna pattern (36).
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 3-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/20/21 have been fully considered but they are not persuasive. Su clearly discloses in Figures 1-2, the feed line comprising a first feed line and a second feed line and wherein the first feed line and the second feed line are connected to different sides of the first end-fire antenna pattern as set forth in the body rejection above (see reproduced Figure 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845